DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

The instant application having Application No. 17/496,227 has a total of 10 claims pending in the application; there are 2 independent claims and 8 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statement October 07, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

OBJECTIONS TO THE CLAIMS


	Claims 1-10 are objected to as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
		As per claims 1 and 3, there’s not a clear separation of preamble and body of the independent claims. Correction is needed.

REJECTIONS BASED ON PRIOR ART

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent Numbers 8,423,679; 8,533,367; 8,671,227; 8,812,745; 9,128,635 and 9,857,866, 10,466,771 and 10,747,299. Although the claims at issue are not identical, they are not patentably distinct from each other because all sets of claims are directed toward a card having a nonvolatile semiconductor memory that is inserted into a host apparatus to determine whether the card supports a termination process in which the card shifts into a state ready for a stop of power supply from the host apparatus.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
“A latter patent claim is not patentably distinct from an earlier patent claim is the latter claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 UPSQ at 651 (affirming a holding of obvious-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998)(affirming a holding of obvious-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Humans are a species of the animal genus. Our case law firmly establishes that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim. In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016(Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616(Fed. Cir. 1989); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982)." ELI LILLY AND COMPANY v BARB LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.         Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawanabe (US pub. 2004/0187042), hereinafter, ‘Kawanabe’.

2.	At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

3.	As per claim 1, Kawanabe discloses a host apparatus (ASIC 3000 of fig. 4) into which a card (memory card 3011 of fig. 4) having a nonvolatile semiconductor memory is inserted and which issues a check command to the card, the check command instructing to send information on whether the card supports a termination process in which the card shifts into a state ready for a stop of power supply from the host apparatus (see paragraphs 0091 and 0097. Paragraph 0091 discloses the apparatus, the ASIC 3000, checking the card for compatibility and paragraph 0097 discloses turning off the power of the card).

4. 	As per claim 2, Kawanabe discloses "The host apparatus according to claim 1,"[See rejection to claim 1 above], wherein when the card supports the termination process, the host apparatus issues a function stop command which instructs the card to carry out the termination process and stops the power supply to the card after completion of the termination process is confirmed (see paragraphs 0091 and 0097. As discloses in paragraph 0097, the preparation for removal of the memory card is part of the completion of the termination process).

5.	As per claim 3, Kawanabe discloses a card (memory card 3011 of fig. 4) having a nonvolatile semiconductor memory, being inserted into a host apparatus (ASIC 300 of fig. 4), and supporting a termination process in which the card shifts into a state ready for a stop of power supply from the host apparatus, the card sending a response which shows the card supports the termination process when the card receives a check command instructing to send information on whether the card supports the termination process (see paragraphs 0091 and 0097. A response of the termination of the card is the printer shifts to state ST1, as discloses in paragraph 0092. Another response is an interruption that occurs whenever the card is inserted or removed, as discloses in paragraph 0068).

6.	As per claim 4, Kawanabe discloses wherein the card carries out the termination process in response to a function stop command from the host apparatus (see paragraph 0097).

7.	As per claim 5, Kawanabe discloses wherein the termination process includes writing data stored in a volatile semiconductor memory (program memory 3003a) into the nonvolatile semiconductor memory (the card memory) (see paragraphs 0056 and 0097).

8.	As per claim 6, Kawanabe discloses wherein the card writes information indicating that the termination process has been completed to the nonvolatile semiconductor memory after completion of the termination process (see paragraphs 0091 and 0097).

9.	As per claim 7, Kawanabe discloses wherein the card changes the information to indicate that the termination process has not been completed when a status of the card has changed since completion of a latest initialization (according to paragraph 0114, the inserting of the card added the amount of voltage the printing device sends to it (changing the information), which would allow the card to work with the printing device. The card working with the printing device is to put the card in a state of termination).

10.	As per claim 8, Kawanabe discloses wherein the card is provided with an initialization command instructing to carry out initialization, executes initialization using a first initialization method when the information indicates that the termination process has not been completed (the initialization command is determining means that determines that the total amount of power required exceeds the amount of power that the printing apparatus is capable of supplying, as discloses in paragraph 0012), and executes initialization using a second initialization method (the second initialization means is to turn on the memory card, as discloses in paragraph 0114), which is finished quicker than the first initialization method, when the nonvolatile semiconductor memory indicates that the termination process has been
completed (the card working with the printing device is to put the card in a state of termination; see paragraph 0114).

11.	As per claim 9, Kawanabe discloses wherein the second initialization method (the second initialization means is to turn on the memory card, as discloses in paragraph 0114) comprises the first initialization method (the first initialization method is to determine determines that the total amount of power required exceeds the amount of power that the printing apparatus is capable of supplying, as discloses in paragraph 0012) with a part of it omitted (the omitted part of the second initialization method is the card not turning on; see paragraph 0114).

12.	As per claim 10, Kawanabe discloses wherein the omitted part includes at least one of checking for errors of data stored in the nonvolatile semiconductor memory, restoring the errors, and constructing a translation table showing a relation between logical addresses of write data and physical addresses of the nonvolatile memory which stores the write data (see paragraph 0135).

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

	The following is a summary of the treatment and status of all claims in the 

application as recommended by M.P.E.P. 707.07(i):

 a (1) CLAIMS REJECTED IN THE APPLICATION 

	Per the instant office action, claims 1-10 have received a first action on the merits and are subject of a first action non-final.
 
b. DIRECTION OF FUTURE CORRESPONDENCES

	Any inquiry concerning this communication or earlier communications from the 

examiner should be directed to Ernest Unelus whose telephone number is (571) 272-

8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 

IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).



/Ernest Unelus/
Primary Examiner
Art Unit 2181